Per Curiam.
These two cases were argued together. In the first case, which was No. Ill on the list, there was a conviction under an ordinance for refusing to carry passengers for Legal fare: The testimony fails to show that the prosecutor was one of the class named in the-ordinance, namely, that he was in the business of driving an omnibus for fare. lie may have been in private employ.
In No. 112 there is a conviction for refusing to carry a passenger. The proof is that the plaintiff in error was the driver of a “licensed bus.” There is nothing in the proofs to show that this compelled him to be a common carrier.
' In each case the conviction is set aside.